Citation Nr: 0932185	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for myelofibrosis/agnogenic 
myeloid metaplasia (leukemia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to June 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Seattle, 
Washington.

The Veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, leukemia 
is related to in-service exposure to benzene.


CONCLUSION OF LAW

Leukemia was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  A March 2006 letter 
supplemented the January 2005 letter and provided adequate 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  
Further, following issuance of the March 2006 letter and the 
additional development, the claim was reviewed on a de novo 
basis, as shown in the September 2007 supplemental statement 
of the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
and provide pertinent evidence and testimony.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication, and the Board may review the appeal on the 
merits.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and leukemia becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

A February 2008 letter from the Veteran's VA provider notes 
that an initial diagnosis of myelofibrosis was entered in 
late-2004 - early-2005.  A September 2005 letter from his 
then attending physician notes his diagnosis as chronic 
myelomonocytic leukemia.  A December 2005 letter from the 
same physician notes the diagnosis as myelofibrosis/agnogenic 
myeloid metaplasia, and that the Veteran underwent an 
allogenic peripheral blood stem cell transplant.  The 
oncologist who reviewed the claims file at the Board's 
request, concurs with the latter diagnosis.  His report is 
discussed in detail later in this decision.  The Veteran 
denies any family history of leukemia or other form of 
cancer.

The Veteran noted at the hearing-and in written submissions, 
that the vast majority of his service was at sea.  His 
service personnel records are not of record.  At his Board 
hearing he noted serving briefly aboard the USS Sims; then 
the USS Yellowstone for approximately four to six months; and 
finally the USS Hawkins for the remainder of his service.  He 
was thereafter released to the U.S. Naval Reserve.  

During his active service he was an undesignated seaman, and 
his duties included stripping paint from interior and 
exterior deck surfaces and painting.  After reading Internet 
literature subsequent to his diagnosis, he suspects, but he 
has not documented, that he worked with benzene and PD-680.  
PD-680 is a Mineral Spirit solvent widely used for 
maintenance cleaning and degreasing of parts.  The Veteran 
also noted his involvement in ship refueling operations where 
he was exposed to petroleum products.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
toxin-related illness or symptomatology.  Neither do they 
indicate he was monitored for any type occupational hazard 
exposure.  The only abnormality noted on the May 1975 Report 
Of Medical Examination For Release From Active Duty was for 
identifying marks-two tattoos.

In light of the Veteran's self-reported history that he was 
exposed to significant amounts of benzene during his Naval 
service, an attending VA physician in February 2008 noted 
that numerous studies and reports had linked benzene to 
hematologic malignancies and bone marrow failure, including 
myelofibrosis.  The physician further noted that, "[i]n 
someone who has been exposed to significant amounts of 
benzene, myelofibrosis could at least as likely as not be 
caused by or a result of exposure to benzene."

While not controlling, the Board notes that, until 1978, the 
Occupational Safety and Health Administration (OSHA) standard 
for benzene exposure over an eight-hour period was 10 parts 
per million with an acceptable ceiling concentration of 25 
parts per million.  See generally, Industrial Union 
Department  v. American Petroleum Institute, 448 U.S. 607, 
618 (1980).  The applicability of OSHA standards on the 
operational forces of the United States Navy during the time 
of the Veteran's service is unknown.  Still, current versions 
of Navy Operational Instructions and Navy Facility 
Instructions provide that OSHA representatives are authorized 
to conduct target inspections of Navy facilities or may 
respond to a complaint of unsafe/unhealthful conditions with 
no advance notice.  See OPNAVINST 5100.23 and NAVFACINST 
5100.11.

As part of VA's duty to assist the Veteran, the Board 
requested a specialist opinion from the Veterans Health 
Administration (VHA).  See 38 C.F.R. § 20.901.  The Board 
advised the specialist that, solely for the purpose of the 
opinion request, it could be assumed that-at a minimum, the 
Veteran was exposed to the chemicals contained in paints and 
other solutions commonly used in painting-related work from 
1973 - 1975.

The May 2009 VA oncologist's report noted that he conducted a 
computer-aided research and review of the available medical 
literature on the potential relationship between 
myelofibrosis and benzene.  The majority of the studies 
involved commercial pressmen-or printing press operators.  
The findings of the studies indicated that solvent exposure 
might be associated with excess mortality risk in commercial 
pressmen.  In light of the referenced studies, the specialist 
concluded solvent/benzene exposure increases the risk of 
myelofibrosis.

After reviewing the studies based on commercial pressmen, the 
specialist also sought studies and other references to an 
association between myelofibrosis and paint or painters, but 
none were none found.  The absence of any existing medical or 
scientific evidence of a relationship notwithstanding, the 
specialist speculated that there was more than a 50-50 chance 
the Veteran's leukemia is associated with benzene/solvent 
exposure during his active service.

In July 2009, a VA oncologist opined that it was at least as 
likely as not that the Veteran's blood dyscrasia was causally 
related to service.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  Further, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to 
accord it substantial weight-or extra weight.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

The Veteran's representative argues that, despite the 
speculative nature of the specialist's opinion, the Board 
should still grant the relief sought in light of the 
concurring opinions of the Veteran's primary VA physician and 
the July 2009 VA physician's opinion.  The Board agrees that 
under the doctrine of reasonable doubt that service 
connection is in order.

In this regard, the Board takes notice that the Veteran 
performed one year and seven months of sea duty as a seaman.  
Considering his pay grade (E-3), his rating as a seaman, and 
his term of sea service, it is the undersigned's opinion that 
he would, more likely than not, be assigned duties that 
included chipping paint, as well as the repainting Navy 
vessels.  Second, the undersigned takes administrative notice 
of the US Navy Flight Surgeon's Handbook from 1998 which 
states that benzene is extensively used as a solvent in the 
Navy, and that it is used as a paint remover.

Third, while the expert's opinion notes that there are no 
studies showing an increased incidence of leukemia in 
painters, he still believed that there was greater than a 
50/50 chance that the appellant's myelofibrosis was 
associated with benzene/solvent exposure in-service.  While 
this opinion has flaws, and while there are certain 
suppositions made in reaching that conclusion, on balance the 
Board finds that the May 2009 opinion, when combined with the 
other favorable opinions of record, is a sufficient basis 
upon which to grant service connection.

The claim is allowed.


ORDER

Entitlement to service connection for leukemia is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


